{¶ 29} I respectfully dissent from the majority as to its analysis and disposition of the second assignment of error and as to its disposition of the case.
 {¶ 30} I agree with appellant's argument that the evidence against him was devoid of any facts to establish the small pocketknife in his possession was designed or specially adapted for use as a weapon, or that he possessed, carried or used the knife as a weapon. While the knife was capable of inflicting death, that factor alone is insufficient under R.C. 2923.11(A) to make it a deadly weapon. See State v.Patterson (March 14, 1994), Stark App. No. CA 9435 which, although cited to by the majority, is consistent with my dissent.
 {¶ 31} The case of State v. Clendenin (January 24, 2000), Stark App. No. 1999CA00228, in which this Court found that the knives in question were deadly weapons differs from the case sub judice in that the offender had made threats to kill two students.
 {¶ 32} Therefore, I would reverse the decision of the trial court. *Page 1